FILED
                              NOT FOR PUBLICATION                           JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JEAN PAUL LAUREN,                                 No. 09-36010

                Plaintiff - Appellant,            D.C. No. 2:09-cv-00001-CSO

  v.
                                                  MEMORANDUM *
SOCIAL SECURITY
ADMINISTRATION,

                Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Montana
                    Carolyn S. Ostby, Magistrate Judge, Presiding **

                            Submitted December 14, 2010 ***

Before:         GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Jean Paul Lauren appeals pro se from the district court’s summary judgment

in his action against the Commissioner of Social Security alleging improper denial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

          **The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of his Plan to Achieve Self-Support (“PASS”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s order affirming the

Commissioner’s decision. Ukolov v. Barnhart, 420 F.3d 1002, 1004 (9th Cir.

2005). We may affirm on any ground supported by the record. San Jose Christian

Coll. v. City of Morgan Hill, 360 F.3d 1024, 1030 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Lauren’s

proposed PASS failed adequately to delineate the part of his income that he

intended to “use or set aside to use for expenses . . . determine[d] to be reasonable

and necessary to fulfill an approved [PASS,]” as was necessary to evaluate his

eligibility for the Supplemental Security Income he sought to obtain. 20 C.F.R.

§ 416.1180 et seq. (setting forth requirements for viable PASS proposals).

      The Commissioner’s motion to file a supplemental brief is granted.

      Lauren’s motion for oral argument is denied.

      AFFIRMED.




                                           2                                    09-36010